UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


BIN LING XIEH,                              
                              Petitioner,
                   v.                               No. 02-2213
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                            
                  On Petition for Review of an Order
                 of the Board of Immigration Appeals.
                            (A78-153-945)

                        Submitted: October 1, 2003

                        Decided: November 19, 2003

 Before WIDENER, WILKINSON, and LUTTIG, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                                COUNSEL

Theodore N. Cox, New York, New York, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Mark C. Walters, Assistant
Director, Jacqueline R. Dryden, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                          XIEH v. ASHCROFT
                               OPINION

PER CURIAM:

   Bin Ling Xieh, a native and citizen of the People’s Republic of
China, petitions for review of an order of the Board of Immigration
Appeals ("Board"). The order affirmed, without opinion, the immigra-
tion judge’s order denying Xieh’s applications for asylum, withhold-
ing of removal, and relief under the United Nations Convention
Against Torture. For the reasons discussed below, we deny the peti-
tion for review.

   Xieh challenges the immigration judge’s finding that her testimony
was not credible and that she failed to demonstrate that she suffered
past persecution or that she possesses a well-founded fear of future
persecution. The decision to grant or deny asylum relief is conclusive
"unless manifestly contrary to the law and an abuse of discretion." 8
U.S.C. § 1252(b)(4)(D) (2000). We have reviewed the immigration
judge’s decision and the administrative record and find that the record
supports the immigration judge’s conclusion that Xieh’s testimony
was not credible and that she failed to establish her eligibility for asy-
lum on a protected ground. See 8 C.F.R. § 1208.13(a) (2003) (stating
that the burden of proof is on the alien to establish her eligibility for
asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992). As the
decision in this case is not manifestly contrary to law, we cannot grant
the relief that Xieh seeks.

   Additionally, we uphold the immigration judge’s denial of Xieh’s
application for withholding of removal. The standard for withholding
of removal is more stringent than that for granting asylum. Chen v.
INS, 195 F.3d 198, 205 (4th Cir. 1999). To qualify for withholding
of removal, an applicant must demonstrate "a clear probability of per-
secution." INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).
Because Xieh fails to show that she is eligible for asylum, she cannot
meet the higher standard for withholding of removal.

   Finally, we conclude that Xieh has failed to prove that it is more
likely than not that she would be subjected to torture upon her return
to China, in violation of the Convention Against Torture. Based on
our review of the record and the immigration judge’s decision deny-
                           XIEH v. ASHCROFT                            3
ing relief, we find that Xieh failed to show a "clear probability of per-
secution" or show that it is "more likely than not" that she would face
torture if returned to China. See 8 C.F.R. § 1208.16(c)(2) (2003) (stat-
ing that to qualify for protection under the Convention Against Tor-
ture, an alien must show "it is more likely than not that [she] . . .
would be tortured if removed to the proposed country of removal").

   Accordingly, we deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                   PETITION DENIED